Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10857214. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of US’214 discloses the same composition for treating gluten intolerance.  Current claims 1 overlap with claims 1 and 14 of US’214 since they both disclose the same composition of neprosin to treat gluten intolerance.  Both sets of claims also include the addition of the proteases nepenthesin I and II to the composition of neprosin to enhance treatment of gluten intolerance (current claims 7-9 and US’214 3, 11-13). Both disclose that neprosin has the amino acid sequence of SEQ ID NO. 1. Therefore the composition used in the method of the current claims overlaps with that used in the method of US’214. 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10960059. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a composition comprising neprosin to treat gluten intolerance.  Current claims 1 overlap with claims 1 and 14 of US’059 since they both disclose neprosin (SEQ ID NO: 1 in both disclosures) to treat gluten intolerance.  Both sets of claims also include the addition of the proteases nepenthesin I and II to the composition of neprosin. 

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9-18, and 47 of copending Application No. 17181924. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a method of treating gluten intolerance by administering a composition comprising neprosin.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-24 of copending Application No. 17209879. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a method of treating gluten intolerance by administering a composition comprising nepethesin (compare current  claims 7-9, 16-24 to ‘879 13 and 17) .  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Free of the Art
This case is a CON of US 10,857214.  It is allowable for similar reasons.  The prior art does not teach using neprosin to treat the symptoms of gluten intolerance. The best prior art is Applicant’s own work in US 2016/0022785 (in IDS 9/08/2021). While ‘785 has a effectively filed date of 6/16/2014 it is ineligible as prior art based on Exception 102(b)(2)(A): Disclosure Obtained by the Inventor.

Request for Interview
The Examiner believes an interview would be useful in progressing this case since allowable subject matter is present in this invention.  The Applicant is encourage to contact Thane Underdahl at (303) 297-4299 to place this case in condition for allowance prior to replying to this Office Action. 

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699